UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4918



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CAROLINE SHAMBLIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-04-20)


Submitted:   October 26, 2005          Decided:     November 16, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael R. Cline, MICHAEL R. CLINE LAW OFFICE, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, W.
Chad Noel, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Caroline Shamblin pled guilty, pursuant to a written plea

agreement, to one count of maintaining a residence for the purpose

of manufacturing, distributing, or using methamphetamine, 21 U.S.C.

§ 856(a)(1) (2000), and was sentenced to 46 months imprisonment.1

At sentencing, the district court found, by a preponderance of the

evidence--and over Shamblin’s objections--that she was responsible

for   a   total     drug    weight    of   524.58   kilograms        of   marijuana

equivalent, and assigned a base offense level of 28.                      The court

then awarded Shamblin a three-level reduction for acceptance of

responsibility, USSG § 3E1.1(a), and a two-level reduction based on

the   “safety      valve”    provisions,     USSG   §§    2D1.1(b)(6),       5C1.2,

resulting in a total offense level of 23.            With a criminal history

category of I, Shamblin’s guidelines sentencing range was 46 to 57

months imprisonment. The court imposed a sentence at the bottom of

the range.         Shamblin appeals, challenging her sentence under

United    States    v.     Booker,   ___U.S.___,    125   S.   Ct.    738   (2005).

Shamblin argues that her base offense level was calculated, in

part, based on judicial factfinding in violation of Booker.                      We

agree.




      1
      Neither the indictment nor the plea agreement specified the
quantity of methamphetamine involved in the offense.      Nor did
Shamblin otherwise admit responsibility for a particular quantity
of methamphetamine.

                                       - 2 -
                  Shamblin’s base offense level, without the challenged

drug weights, would have been 122 and her guideline range would

have       been    10     to    16   months    imprisonment.      Therefore,         because

Shamblin’s sentence was greater than that authorized by the facts

she admitted in her guilty plea, we vacate her sentence and remand

for resentencing in accordance with Booker.3

                  Although       the    sentencing       guidelines     are     no   longer

mandatory, Booker makes clear that a sentencing court must still

“consult          [the]      Guidelines       and   take   them   into    account      when

sentencing.”            125 S. Ct. at 767.             On remand, the district court

should first determine the appropriate sentencing range under the

guidelines,            making    all    factual     findings   appropriate       for   that

determination. See United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005) (applying Booker on plain error review).                             The court

should consider this sentencing range along with the other factors

described         in    18     U.S.C.   §     3553(a)   (2000),   and    then    impose   a

sentence.          Id.         If that sentence falls outside the guidelines



       2
      The applicable guideline for a violation of 21 U.S.C.
§ 856(a)(1) is found in USSG § 2D1.8, which provides that the base
offense level is to be determined according to the offense level in
§ 2D1.1 applicable to the underlying controlled substance offense.
The underlying substance offense, manufacturing methamphetamine,
has a minimum base offense level of 12. See USSG § 2D1.1(c)(14).

       3
      Just as we noted in United States v. Hughes, 401 F.3d 540,
545 n.4 (4th Cir. 2005), “[w]e of course offer no criticism of the
district judge, who followed the law and procedure in effect at the
time” of Shamblin’s sentencing.

                                               - 3 -
range, the court should explain its reasons for the departure as

required by 18 U.S.C. § 3553(c)(2) (2000).   Id.   The sentence must

be “within the statutorily prescribed range and . . . reasonable.”

Id. at 546-47.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                              VACATED AND REMANDED




                              - 4 -